Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Allowable Subject Matter
Claims 1, 3-13 and 15-20 are allowed.
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Gross et al. U.S. Publication 2008/0262609 discloses a tissue anchor for use with a valve-repair implant configured to be coupled to cardiac tissue of a patient, the tissue anchor comprising: a distal tissue coupling element configured to couple the tissue anchor to the cardiac tissue by penetrating distally into the cardiac tissue; and a proximal implant-penetrating element configured to penetrate at least a portion of the valve-repair implant and facilitate coupling of the valve-repair implant to the tissue anchor. Gross et al. does not expressly disclose the proximal implant-penetrating element configuration to penetrate proximally into at least a portion of the valve-repair implant and the proximal implant-penetrating element comprising: an implant-restraining element comprising a protrusion protruding proximally from the distal tissue coupling element into a plane of the implant and to couple the implant to the tissue anchor. Furthermore, Gross et al. does not expressly disclose an implant-restraining element coupled to the protrusion and configured to restrain the valve-repair implant from separating from the implant-penetrating element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774